
	

115 SRES 102 IS: Reaffirming the strategic partnership between the United States and Mexico, and recognizing bilateral cooperation that advances the national security and national interests of both countries. 
U.S. Senate
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 102
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2017
			Mr. Cornyn (for himself, Mr. Cardin, Mr. Rubio, Mr. Durbin, Mr. McCain, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming the strategic partnership between the United States and Mexico, and recognizing
			 bilateral cooperation that advances the national security and national
			 interests of both countries. 
	
	
 Whereas the people of United States and Mexico enjoy shared cultural and economic ties and both nations share common values based on the desire to achieve peace, security, and prosperity in their respective countries;
 Whereas the Governments of the United States and Mexico engage in bilateral cooperation on a broad range of issues that directly benefits each country’s national security and national interests;
 Whereas the United States and Mexico enjoy close diplomatic cooperation and Mexico has consistently voted with the United States at the United Nations on challenges related to Syria, North Korea, and Ukraine, as well as at the Organization of American States on issues related to Venezuela;
 Whereas Mexico is an important security and defense partner to the United States, and regularly participates in training activities in coordination with United States Northern Command (NORTHCOM) and the North American Aerospace Defense Command (NORAD);
 Whereas consecutive United States and Mexican administrations have increased bilateral defense and law enforcement cooperation on counterterrorism and counternarcotics issues, including the illicit trafficking of weapons, money, people, and drugs across the United States Southern Border;
 Whereas the Government of Mexico has utilized its military and Federal Police to combat the transnational criminal organizations that have waged campaigns of ruthless violence against the Mexican people and trafficked an immeasurable quantity of illegal drugs into the United States that have taken the lives of far too many Americans;
 Whereas the administration of President Enrique Peña Nieto has extradited more than 270 individuals facing criminal charges to the United States, including Joaquin “El Chapo” Guzman on January 19, 2017;
 Whereas the Government of Mexico has initiated an effort to reduce the growing domestic production of heroin through the eradication of poppy and destruction of labs used to make heroin;
 Whereas Mexico has sought to improve anti-corruption efforts at the local, State, and Federal level by adopting a national anticorruption system and starting a transition from a Presidentially appointed attorney general’s office to a more independent prosecutor general’s office selected by the Mexican Senate;
 Whereas, through the Merida Initiative, which was launched in 2008, the Governments of the United States and Mexico have collaborated to combat organized crime, strengthen the rule of law, advance judicial reform, and address challenges to human rights in Mexico, including the involvement of security forces in extrajudicial killings of civilians, the disappearances of more than 23,000 individuals, and the unresolved forced disappearance of 43 students in Guerrero State in 2014;
 Whereas the Governments of the United States and Mexico collaborate on a broad range of initiatives to strengthen the bilateral commercial and economic relationship, including the ongoing High Level Economic Dialogue, launched in 2013 to bring together cabinet officials from both countries to promote economic growth, job creation, a modern and efficient border, and competitiveness;
 Whereas the United States and Mexico conducted $583,600,000,000 in trade in goods and services in 2015, according to the Office of the U.S. Trade Representative;
 Whereas Mexico is the United States second largest export market and third largest trading partner;
 Whereas trade with Mexico and Canada supports nearly 14,000,000 United States jobs; and Whereas United States and Mexican citizens collaborate on a broad range of initiatives to foster entrepreneurship, innovation, and educational exchanges: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the strategic partnership between the United States and Mexico, which is vital for the national security and economic well-being of both nations;
 (2)supports continued diplomatic, economic, and security cooperation between the United States and Mexico, including undertaking joint efforts to address the common security challenges and opportunities for improved commerce that exist across their nearly 2,000-mile border;
 (3)encourages enhanced security cooperation between the United States and Mexican militaries and law enforcement agencies to address common challenges such as counterterrorism and counternarcotics, including the increased trafficking of heroin and fentanyl;
 (4)commits to continue the United States Government's partnership with the Government of Mexico to combat the transnational criminal organizations that are undermining the rule of law in Mexico and projecting their influence in the form of illicit trafficking of weapons, money, people, and drugs across the United States Southern Border;
 (5)supports efforts by the Government of Mexico to strengthen the rule of law, reduce corruption, and advance civil and human rights; and
 (6)remains committed to a relationship between the United States and Mexico that is based on mutual respect and the promotion of shared democratic values and principles.
			
